Case 2:18-Cv-02472-.]CZ-DI\/|D Document 193-1 Filed 04/12/19 Page 1 of 7

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

JUDY WILLIAMS AN]) MARY WADE * CIVIL ACTION NO.: 18~2472
VERSUS "‘ SECTION: A/3

IQS INSURANCE RISK RETENTION * MAGISTRATE: ])EK

GROUP, INC. ET AL *

LUCINDA THOMAS * CIVIL ACTION NO.: 18-06113
VERSUS *

IQS INSURANCE RISK RETENTION "‘ Reference all cases

GROUP, INC., E'I` AL *

drink

MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION IN LIMINE
TO EXCLU])E WITNESSES, EXHIBITS, AND STRIKE FRAUD ])EFENSE
I. BACKGROUND
On Septernber 12, 2018, this Court entered a Scheduling Order1 pursuant to Rule l6(b),
Federal Rules of Civil Procedure. At that time, parties stipulated initial disclosures pursuant to
Rule 26 had been made. On February l l, 2019, defendants asserted their fraud defense2 However,
on February 13, 2019 Plaintiffs’ counsel Was forced to tile a Motion to Compel Plaintiffs’ initial

discovery requests3, and this Court ordered defendants respond.4 Following that, on February 26,

 

1 See Rec. Doc. 36 (Scheduling Order)

2 $ee Rec. Doc. 103

3 $ee Rec. Doc. 106 (Despite the initial stipulation that 26(a) disclosures had been made, defendants required a
court order to respond to initial discovery requests.)

4 SQe Rec. Doc. 137 (Court ordering defendants respond to P|aintif'Fs' discovery requests within 7 days. Entered
into the record on lVlarch 6, 2019)

 

 

Case 2:18-Cv-02472-.]CZ-DI\/|D Document 193-1 Filed 04/12/19 Page 2 of 7

2019 Plaintiffs’ prior counsel specifically requested defendants’ updated Rule 26 disclosuresS.
This court’s original discovery cut-off date Was April 15, 2019,6 and trial of this matter is set for
June 3, 2019. At this time, defense has still not supplemented, nor amended its Rule 26(a)
disclosures For the reasons above and more fully explained herein, and because of substantial
prejudice to Plaintiffs, all defendants’ Witnesses and exhibits, relative to their fraud defense, should
be excluded from the evidence at trial of this matter.
II. LAW AND ANALYSIS
A. Illitial Diselosures under Rule 26

Rule 26(a) requires that the parties provide initial disclosures automatically, Without
request, including: “(i) the name, address and telephone number of each individual likely to have
discoverable information that the disclosing party may use to support its claims and defenses; (ii)
a copy of all documents that the disclosing party may use to support its claims or defenses”.7
Furthermore, Rule 26(e) requires a party supplement its initial disclosures throughout the course
of litigation Whenever it learns the original information provided turns out to be incomplete or
incorrect.8 Finally, this Rule also requires the parties timely amend responses to Interrogatories,
Requests for Production, or Requests for Admissions if and ‘When that party learns the response is
materially incomplete or incorrect.9

Defendants in this case have only provided a single 26(a) disclosure statement Which Was

served on July 6, 2018. Since that time, defense contends they have learned the identity of

 

5 See Exhibit A (Emai| between P|aintiffs' prior counsel and defense counse|, specifically requesting updated Rule
26 disclosures and further advising the intentions to seek Rule 37 Sanctions for failure to make disclosures or to
supplement.) '

5 See Rec. Doc. 191 (The court gracious|y granted an Extension of Discovery Deadlines until |Vlay 10, 2019)

7 See Fed. R. Civ. P. 26(a)(l}(A)-(B)

3 $ee Fed. R. Civ. P.26(e)(1)

9 $ee |d.

 

Case 2:18-cv-02472-.]CZ-DI\/|D Document 193-1 Filed 04/12/19 Page 3 of 7

numerous Witnesses and identified ample exhibits, Which Were never disclosed to Plaintif`fs
through Rule 26(a). Simply stated this failure to supplement and update is a violation of Rule 26(a)
and (e), accordingly the court has the discretion and authority to impose all remedies available to
Plaintiffs under Rule 37(0). Defense Will likely contend that no substantial harm or prejudice is
imposed on Plaintiffs by their failure to supplement, and they may argue their pretrial Witness and
exhibit list10 filed With the court relieves their obligation under Rule 26(a). However, any reliance
on pretrial disclosures Which Were ordered by the court is misplaced; in particular Rule 26(a)(3)
states “In addition to disclosures real_lired by Rule 26(a)(1)...” the plain language of this rule
is clear that the requirement of Rule 26(a) disclosures are not relieved simply by defense’s filing
of pretrial Witness and exhibit lists. lndeed, defendants have listed numerous additional witnesses
and exhibits Which Were never supplemented through Rule 26(a). Ultimately, Plaintif`fs prior
counsel gave defense a final opportunity to supplement their Rule 26(a)(l) disclosures even after
the defense of fraud Was raised (See EXhibit A).'lt Would have been far less prejudicial to Plaintiff
had defense properly supplemented their Rule 26(a)(l) disclosures after this request. NoW, With
less than 60 days before trial, defense cannot reasonably contend their lack of disclosure under
Rule 26(a) is unprejudicial or harmless to Plaintiffs, nor can defense deny that it does not impede
prosecution of Plaintiffs’ case.

The Fifth Circuit has identified four factors this Court should consider When determining
of Whether a violation of Rule 26 is substantially justified or harmless; (l) the importance of the
evidence; (2) the prejudice to the opposing party if the evidence is included; (3) the possibility of
curing such prejudice by a continuance; and (4) the party’s explanation for its failure to disclose

Texas A & M Research. Foundation v. Magna Transporration, Inc., 338 F. 3d 394, at 402.

 

10 See Rec. Doc. 158

 

Case 2:18-cv-02472-.]CZ-DI\/|D Document 193-1 Filed 04/12/19 Page 4 of 7

The first factor this Court should consider is the importance of the evidence Texas A & M
Research, Icl. ar 402. Evidence of potential fraud is substantially important to all parties in this
litigation, as Well as this Honorable Court. HoWever, Plaintiffs’ counsel has been provided limited
information in order to explore the legitimacy of the fraud defense Defendants’ simple
supplementation of Rule 26(a) disclosures, had they been made earlier in this litigation, Would
have allowed a more thorough investigation into the alleged defense of fraud. The second factor
this Court should consider, is the prejudice to the Plaintiffs if the evidence is included Id. at 402.
Plaintiffs assert that non-disclosure of this crucial information in the form of Witnesses and
exhibits, is an extreme prejudice against Plaintif`fs. Plaintif`fs’ counsel has a de minimis amount of
time prior to trial of this matter, to address the numerous Witnesses and exhibits defendants did not
disclose under Rule 26(a)(1), as such, Plaintiffs Would experience substantial prejudice at trial if
the evidence is not excluded The third factor the Court should consider, is the possibility of curing
such prejudice by a continuance At this point, Plaintiff has made every effort to accommodate
defense’s continuous discoveryll, and this Court has even allowed an extension of discovery
deadlines12 The Court’s trial date is set for June 3, 2019, and both parties have substantial interest
in bringing this matter to a resolution, either at trial or through settlement To extend this date
Would only increase the defense’s substantial costs and prolong the Plaintiffs’ anguish over
bringing this matter to a final resolution Furthermore, a continuance Would increase the need for
the Court’s valuable time and needlessly expend this Court’s valuable resources For those reasons,

it is not prudent for this Court to consider a continuance The fourth factor this Court should

 

11 Since enrolling on Apri| 2, 2019, P|aintiffs' counsel has responded to 48 Requests for Admissions, allowed
seconds depositions of all 3 P|aintiffs, allowed defense to move forward with 2 medical depositions, even though
counsel had an emergency, in which he waived his right to appear so as to not impede with defense, and appeared
at 2 other defense depositions of witnesses that Were never disclosed under Rule 26(a).

12 $ee Rec. Doc. 191

 

 

Case 2:18-cv-02472-.]CZ-DI\/|D Document 193-1 Filed 04/12/19 Page 5 of 7

consider, is the defense’s explanation for its failure to disclose Def`ense has provided Plaintiffs’
counsel no explanation, and even When requested for supplementation by Plaintiffs prior counsel,
defense responds by aslcing, “When did you send me a request asking for defendants’ to update
their Rule 26 disclosures? Can you please resend?” See Exhibir A. At that time, even though
Plaintiff was not required by Rule 26 to request updated disclosures, Plaintiffs’ counsel requested
defense counsel’s updated Rule 26 disclosures on February 26, 20]913. To that end, no Rule 26
supplement was ever tendered to Plaintiffs. Defendants’ lack of excuse or justification Weighs
strongly in favor of this Court’s exclusion of defendants’ fraud defense, and all evidence related
thereto.
B. Rule 37(c)

Rule 37(c) states, c‘lf a party fails to provide information or identify a Witness as required
by Rule 26(a) or (e), the party is not allowed to use that information or Witness to supply evidence
on a motion, at hearing, or at trial, unless the failure Was substantially justified or is harmless.”14
Rule 37(0) allows the court to impose any of the remedies listed in Rule 37(b)(2)(A)(i)-(iv),
including “stril<ing pleadings in Whole or in part dismissing the action or proceeding in whole
or in part; rendering a default judgement against the disobedient party. . .”.15

As outlined by Plaintiffs’ counsel above, in the analysis of the 4 factors of the Texas A &
M Research Foundatiori v. Magna Transportarion, Inc., 338 F. 3d 394, at 402, Plaintiffs would
experience substantial harm and prej udice, and defendants’ failure was not substantially justified,

nor harmless Rule 37(c)( l) provides that a party who fails to disclose such information “shall not,

unless failure is harmless, be permitted to use as evidence at a trial, at a hearing, or on a motion

 

13 This request was made prior to defendants filing their pretrial witness and exhibits |ist, which was due lVlarch
15, 2019.

14 $ee Fed. R. Civ. P. 37(€)

15 See Fed. R. Civ. P. 37(b)(2}(A)

 

Case 2:18-cv-02472-.]CZ-DI\/|D Document 193-1 Filed 04/12/19 Page 6 of 7

any Witness or information not so disclosed Id. ar 4 02. This Court has the authority and discretion
under Rule 37(0) to prohibit defendants from using any of their evidence for their defense of
alleged fraud, at trial of this matter. Furthermore, pursuant to Rule 37(0), and the remedies16
therein, this Court should even reconsider Plaintiffs’ prior Motion to Strike defendants’ fraud
defense Rec. Doc. 107.

ln conclusion, Plaintiffs have shown this Court defense’s lack of Rule 26(a)
responsiveness Plaintiffs have analyzed the Texas A & M Research Foundation factors, Which
indicate substantial harm and prejudice to Plaintiffs, as well as increased costs to defense, and over
burdening this Court’s valuable resources This Court has the ultimate authority under Rule 37(0)
to take whatever steps it deems appropriate to remedy the substantial harm to Plaintiffs, including
exclusion of all defendants’ Witnesses and exhibits pertaining to their alleged fraud defense, and

in addition to exclusion of this evidence, striking defendants’ fraud defense in full.

Respectfully Su`bmitted,

KIRK P. DORSEY
A'I"I`ORNEY AT LAW

/s/Kirk P. Dorsev
KIRK P. DORSEY (#2915®
3636 N. Causeway Blvd., Suite 104
l\/Ietairie, Louisiana 70002
Phone: (504) 593-0200
Facsimile: (504) 464-9693
Email: kirkpdorsey@gmail.com
Counselfor Plainrijjis, Judy Williams, Mary
Waa'e and Lucinda Williams

 

16 Rule anbirzi(A)n)-{rv)

 

 

Case 2:18-cv-02472-.]CZ-DI\/|D Document 193-1 Filed 04/12/19 Page 7 of 7

CERTIFICATE OF SERVICE
I HE_REBY CERTIFY, that on this 12th day of April, 2019, undersigned electronically
filed foregoing with the Clerk of Court by using EM/ECF Which Will send notice of electronic

filing to all counsel of record

/s/Kirk P. Dorsev
Kirk P. I}orsey

 

